DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
TITLE
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

     ABSTRACT
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Phegade et al., (US Publication No. 2014/0283098), hereinafter “Phegade”, and further in view of Ferris, (US Publication No. 2009/0293056).

Regarding claims 1, 8 and 15, Phegade discloses  
transmitting one or more messages to at least one program input provider entity comprising a first cryptographic attribute of at least a portion of system code on at least one computing device [Phegade, paragraph 41, In 446, secure element 106 receives second confidential information from second client device], the system code to Phegade, paragraphs 37-39, the cryptographically signed quote may comprise a cryptographic hash of the secure code; Remote attestation provides for the ability of two parties to remotely verify that the trusted execution environment provided by secure element 106 is the proper agreed upon environment and that they can safely provision their algorithms and secret/confidential information into this environment to perform the agreed upon actions]; and  
receiving one or more messages transmitted from the at least one program input provider entity comprising secret and/or proprietary parameters to be processed by the program to be provided by the third party [Phegade, Abstract, paragraphs 31, 41, figures 1, 4, receives second confidential information; The second confidential information includes portions of confidential information that may be potentially shared with first client device], the one or more messages having been transmitted by the at least one program input provider entity at least in part responsive to a comparison of the first cryptographic attribute with a first cryptographic expression [Phegade, Abstract, paragraphs 31, 40, figures 1, 4, Items 434, 438, 440], 
wherein the Phegade, Abstract, paragraph 17, secure element 106 provides a trusted execution environment to facilitate the sharing of data between the distrusting parties… the trusted execution environment ensures the secure storage and processing of sensitive data and trust code or application].  

Phegade does not specifically disclose, however Ferris teaches
a virtual machine [Ferris, Abstract, paragraph 19].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a virtual machine in order to provide isolated connectivity for a more secure environment.

Regarding claims 2, 9 and 16, Phegade-Ferris further discloses
transmitting one or more messages to at least one program provider entity comprising a second cryptographic attribute of at least a portion of the system code on the at least one computing device [Phegade, paragraphs 17, 37-41, the cryptographically signed quote may comprise a cryptographic hash of the secure code; Remote attestation provides for the ability of two parties to remotely verify that the trusted execution environment provided by secure element 106 is the proper agreed upon environment and that they can safely provision their algorithms and secret/confidential information into this environment to perform the agreed upon actions]; and   
receiving one or more messages transmitted from the at least one program provider entity comprising signals and/or states expressing code of the program, the one or more messages having been transmitted by the at least one program provider entity at least in part responsive to a comparison of the second cryptographic attribute with a second cryptographic expression [Phegade, Abstract, paragraphs 31, 40, figures 1, 4], 

Phegade, Abstract, paragraph 17, secure element 106 provides a trusted execution environment to facilitate the sharing of data between the distrusting parties… the trusted execution environment ensures the secure storage and processing of sensitive data and trust code or application].  

Regarding claims 3, 10 and 17, Phegade-Ferris further discloses
loading code of the program to be provided by the one or more third parties to be hosted by the virtual machine [Ferris, paragraph 19, software services]; 
transmitting one or more messages to the at least one input provider entity comprising a cryptographic expression [Phegade, paragraphs 17, 37-41, figures 1, 4] of at least a portion of the code of the program to be hosted by the virtual machine [Ferris, paragraph 19, software services]; and  
obtaining, from one or more messages transmitted from the at least one program input provider entity, signals and or states expressing secret and/or proprietary parameters, the one or more messages having been transmitted by the at least one input provider entity at least in part responsive to comparison of the cryptographic expression of the at least a portion of the loaded code of the program with a cryptographic value [Phegade, paragraphs 17, 37-41, figures 1, 4, attestation challenge; cryptographic identity of the code stored within secure code store].  

Regarding claims 6, 13 and 20, Phegade-Ferris further discloses
transmitting one or more challenge messages to a secure enclave computing device embedded in the SPE, the one or more challenge messages comprising a challenge value [Phegade, paragraphs 17, 37-41, figures 1, 4, remote attestation challenge]; and  
receiving of one or messages from the secure enclave computing device comprising the first cryptographic attribute, the one or more or messages from the secure enclave computing device comprising the first cryptographic attribute having been transmitted at least in part responsive to receipt of the one or more challenge messages [Phegade, paragraphs 17, 37-41, figures 1, 4, remote attestation challenge].  

Regarding claims 7, 14 and 21, Phegade-Ferris further discloses
Phegade, paragraphs 17, 37-41, figures 1, 4, hash of the secure code].  

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Phegade-Ferris as applied to claims 1, 8 and 15 above, and further in view of Perkins et al., (US Publication No. 2002/0178358), hereinafter “Perkins”.

Regarding claims 4, 11 and 18, Phegade-Ferris does not specifically disclose, however Perkins teaches
receiving the one or more messages transmitted from the at least one program input provider entity in a transport layer security session [Perkins, paragraph 33].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a transport layer security session in order to provide a secure message exchange.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phegade-Ferris as applied to claims 1, 8 and 15 above, and further in view of Baker, (US Publication No. 2005/0257243).

Regarding claims 5, 12 and 19, Phegade-Ferris does not specifically disclose, however Baker teaches
wherein the virtual machine to comprise a subset of operation codes of a compiler, the virtual machine to omit one or more of operation codes of the compiler based, at least in part, on at least one vulnerability of the computing platform to execution of the omitted one or more operation codes of the compiler [Baker, paragraph 18, If the security enforcement event indicates that an attempt is being made to perform an undesired behavior (e.g., an action that might exploit a vulnerability of an operating system), then the security program may block the attempt].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to block an undesirable execution of code in order to protect the system from malicious attacks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433